DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-8, 10-16 and 18-24 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A system, comprising: a superconducting or permanent magnet; a high field portion corresponding to the superconducting or permanent magnet, wherein the high field has a range of 0.1-20T;.., a shuttling mechanism connected to the high field portion and the low field portion configured to deliver a sample between the low field portion and the high field portion; and a polarization sub-assembly comprising a microwave source configured to apply microwaves to the sample and a laser configured to continuously apply laser light to the sample simultaneous to the microwaves to hyperpolarize the sample while the sample is within the low field portion ”, as required by claim 1.
“A method of hyperpolarizing substances,.., irradiating the substance with a series of microwave signals as one of either a single signal or as a frequency comb to hyperpolarize the nuclei in the substance; and coaxing hyperpolarization into nuclear spins of one of a surrounding solid or fluid”.
“A portable hyperpolarizer,..,: and a housing configured to support the sample holder, the laser diode, and at least one microwave generator” as required by claim 14.
Claims 2-8, 11-13, 15-16 and 18-24 are in condition for allowance, based on their dependencies.



Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on Monday through Thursday, 6:45AM- 5:15PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Assouad Patrick can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858